Title: From Benjamin Franklin to Cadwallader Colden, 27 January 1748
From: Franklin, Benjamin
To: Colden, Cadwallader


Dear Sir
Philada. Jany. 27. 1747[/48]
I received your Favour relating to the Cannon. We have petitioned our Proprietors for some, and have besides wrote absolutely to London for a Quantity, in case the Application to the Proprietors should not succeed; so that, Accidents excepted, we are sure of being supply’d some time next Summer. But as we are extreamly desirous of having some mounted early in the Spring, and perhaps [if] your Engineer should propose to use all you have, the Works [he] may intend will not very soon be ready to receive them, we should think ourselves exceedingly oblig’d to your Government, if you could lend us a few for one Year only: When you return to New York, I hope a great Deal from your Interest and Influence.
Mr. Read, to whom Osborne consign’d your Books, did not open or offer them to Sale till within these two Weeks, being about to remove when he receiv’d them, and having till now no Conveniency of Shelves, &c. In our two last Papers he has advertis’d generally that he has a parcel of Books to sell, Greek, Latin, French and English, but makes no particular Mention of the Indian History; it is therefore no Wonder that he has sold none of them, as he told me [a] few days since. I had but one of them from London, which [I] sent you before any of my Friends saw it: So, as no one here has read it but myself, I can only tell you my own Opinion that ’tis a well wrote, entertaining and instructive Piece, and [must] be exceedingly useful to all those Colonies who have anything to [do] with Indian Affairs.
You have reason to be pleas’d with the Mathematicians [envious] Expression about your Tract on Gravitation. I long to see from Europe [some] of the deliberate and mature Thoughts of their Philosophers upon it.
To obtain some Leisure, I have taken a Partner into the Printing House, but tho’ I am thereby a good deal disengag’d from private Business, I [find] myself still fully occupy’d. The Association, Lottery, Batteries, [&c. take] up at present great Part of my Time. I thank you for com[municating the] Sheet on the first Principles of Morality, the Continuation [of which I shall be] glad to [see]. If this reaches you at Coldengham, pray [send me the paper on Vis Inert]iae, which I much want.
[I since]rely wish, for the sake of all these [several words missing] the Governor in better Temper [remainder missing].
 Addressed: To  The honble. Cadwalader Colden Esqr  Coldengham  Free  B Franklin
Endorsed: Benj. Frankelin